                             UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                  HARRISBURG DIVISION

    In re:                                                 Chapter 11

    ROMAN CATHOLIC DIOCESE OF                              Case No. 1:20-bk-00599 (HWV)
    HARRISBURG,

                           Debtor.1


     DEBTOR’S MOTION FOR ENTRY OF AN ORDER AUTHORIZING THE DEBTOR
      TO EMPLOY PROFESSIONALS IN THE ORDINARY COURSE OF BUSINESS

             The Roman Catholic Diocese of Harrisburg, the debtor and debtor in possession (the

“Debtor”), by and through its undersigned proposed counsel, files this motion, pursuant to sections

105(a), 327, 328, and 330 of title 11 of the United States Code (the “Bankruptcy Code”), Rule

2014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 2014-1,

2016-1, and 9013-1(i) of the Local Bankruptcy Rules for the United States Bankruptcy Court for

the Middle District of Pennsylvania (the “Local Rules”), for entry of an order, substantially in the

form attached to this motion as Exhibit A, authorizing the Debtor to employ certain professionals

retained in the ordinary course of business (the “Ordinary Course Professionals”), effective as of

the Petition Date, without submission of separate employment applications or the issuance of

separate retention orders for each professional. In support of this motion, the Debtor respectfully

states as follows:

                                         JURISDICTION AND VENUE

             1.    The Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court for



1
 The last four digits of the Debtor’s federal tax identification number are: 4791. The Debtor’s principal place of
business is located at 4800 Union Deposit Road, Harrisburg, Pennsylvania 17111.


4833-4288-8371.2

Case 1:20-bk-00599-HWV              Doc 57 Filed 02/24/20 Entered 02/24/20 17:04:02                         Desc
                                    Main Document    Page 1 of 21
the Middle District of Pennsylvania. This is a core proceeding pursuant to 28 U.S.C. § 157(b), and

the Debtor consents to the entry of a final judgment or order with respect to the Motion if it is

determined that the Court, absent consent of the parties, cannot enter final orders or judgments

consistent with Article III of the United States Constitution.

         2.        Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                             BACKGROUND

         3.        On February 19, 2020 (the “Petition Date”), the Debtor filed a voluntary petition

for relief in this Court, pursuant to chapter 11 of the Bankruptcy Code, commencing this case (the

“Chapter 11 Case”).

         4.        The Debtor continues to operate its business as a debtor in possession, pursuant to

sections 1107(a) and 1008 of the Bankruptcy Code.

         5.        No request for the appointment of a trustee or examiner has been made in this

Chapter 11 Case, nor have any committees been appointed or designated.

         6.        A description of the Debtor’s business, the reasons for commencing this Chapter

11 Case, the relief sought from this Court, and the facts and circumstances supporting this motion

are set forth in the Informational Brie of the Roman Catholic Diocese of Harrisburg (the

“Informational Brief”) and the Declaration of Christopher G. Linscott in Support of First Day

Motions (the “Linscott Declaration” and, with the Informational Brief, collectively, the “First

Day Informational Pleadings”).

                                          RELIEF REQUESTED

         7.        The Debtor seeks authority to employ Ordinary Course Professionals, effective as

of the Petition Date, without the submission of separate employment applications or the issuance

of separate retention orders for each professional.


4833-4288-8371.2
                                                    2

Case 1:20-bk-00599-HWV            Doc 57 Filed 02/24/20 Entered 02/24/20 17:04:02                Desc
                                  Main Document    Page 2 of 21
         8.        A non-exhaustive list of Ordinary Course Professionals is attached to this motion

as Exhibit B and is incorporated in this paragraph by reference.

                   PROPOSED PROCEDURES FOR ORDINARY COURSE PROFESSIONALS

         9.        The Debtor seeks to continue employing the Ordinary Course Professionals, to

provide a variety of professional services to this estate in the same manner and for the same or

similar purposes as the Ordinary Course Professionals were employed before the Petition Date.

         10.       The Ordinary Course Professionals provide a range of services to the Debtor

relating to, among other things, regulatory, cost reporting services, and other matters that have a

direct and significant impact on the Debtor’s day-to-day operations.

         11.       Continued employment of the Ordinary Course Professionals is, therefore,

essential, to avoid disruption to the Debtor’s normal business operations and the cost, expense, and

delay of securing replacement professionals.

         12.       The proposed employment of the Ordinary Course Professionals and the payment

of monthly compensation pursuant to the procedures set forth below (the “Procedures”) are in the

best interests of the Debtor, its estate, its creditors, and other parties in interest.

         13.       The relief requested in this motion will save the Debtor both the time and expense

associated with applying separately to retain each Ordinary Course Professional and will prevent

the Debtor from incurring additional fees for the preparation and prosecution of interim and final

fee applications during this Chapter 11 Case.

         14.       To that end, the Debtor proposes the following, with respect to the retention of

Ordinary Course Professionals:

                   a.     Pursuant to sections 105(a), 327, 328, and 330 of the Bankruptcy Code, the
                   Debtor will be authorized to employ the Ordinary Course Professionals listed on
                   Exhibit B to this motion, in accordance with the procedures set forth in the
                   proposed form of order, effective as of the Petition Date.

4833-4288-8371.2
                                                     3

Case 1:20-bk-00599-HWV            Doc 57 Filed 02/24/20 Entered 02/24/20 17:04:02               Desc
                                  Main Document    Page 3 of 21
                   b.       Each Ordinary Course Professional will provide the Debtor’s attorneys,
                   within twenty (20) days after the later of the date (i) of entry of the proposed order
                   or (ii) on which the Ordinary Course Professional commences services for the
                   Debtor, a declaration substantially in the form attached to this motion as Exhibit C
                   (the “Ordinary Course Declaration”), certifying that such Ordinary Course
                   Professional does not represent or hold any interest adverse to the Debtor or its
                   estate with respect to the matter(s) on which the Ordinary Course Professional is to
                   be employed.

                   c.      The Debtor’s counsel will file the Ordinary Course Declaration with this
                   Court and serve a copy on: (i) the Office of the United States Trustee for the Middle
                   District of Pennsylvania (the “U.S. Trustee”); and (ii) attorneys for any statutory
                   committee appointed in this Chapter 11 Case (the “Reviewing Parties”).

                   d.      The Reviewing Parties will have ten (10) days after service of the Ordinary
                   Course Declaration (the “Objection Deadline”) to serve upon the Debtor, the other
                   Reviewing Parties, and the relevant Ordinary Course Professional a written
                   objection to the retention, employment, or compensation of the Ordinary Course
                   Professional, based upon the contents of the Ordinary Course Declaration.

                   e.      If no objection is served by the Objection Deadline, the retention,
                   employment, and compensation of the Ordinary Course Professional will be
                   deemed approved, pursuant to sections 327 and 328 of the Bankruptcy Code,
                   without the need for a hearing and without further order of this Court; provided,
                   however, if an objection is served by the Objection Deadline and such objection
                   cannot be resolved within twenty (20) days, the Debtor will schedule the matter
                   for a hearing before this Court.

                   f.      The Debtor will be authorized to retain additional Ordinary Course
                   Professionals throughout this Chapter 11 Case; provided, however, that each
                   additional Ordinary Course Professional shall file an Ordinary Course Declaration
                   with the Court and, subject to the objection procedure described above, the
                   approved retention of the Ordinary Course Professional will be effective as of the
                   date requested in any supplemental list of Ordinary Course Professionals or the
                   expiration of the Objection Deadline applicable for such Ordinary Course
                   Professional, whichever is earlier.

                   g.      Subject to the foregoing and the payment caps described below, the Debtor
                   will be authorized to pay compensation and reimburse expenses to each of the
                   Ordinary Course Professionals retained pursuant to the proposed order in the same
                   manner as such Ordinary Course Professional was compensated and reimbursed
                   before the Petition Date, without a prior application to this Court by such Ordinary
                   Course Professional, in the full undisputed amount billed by each such Ordinary
                   Course Professional upon receipt of reasonably detailed invoices indicating the
                   nature of the services rendered and expenses incurred, in each case calculated in


4833-4288-8371.2
                                                     4

Case 1:20-bk-00599-HWV             Doc 57 Filed 02/24/20 Entered 02/24/20 17:04:02                  Desc
                                   Main Document    Page 4 of 21
                   accordance with such Ordinary Course Professional’s standard billing practices
                   (without prejudice to the Debtor’s right to dispute any such invoice)2.

                   h.      The aggregate amount paid to each Ordinary Course Professional shall not
                   exceed $150,000 for the entire period in which this Chapter 11 Case is pending,
                   subject to further order of this Court (the “Case Cap”).

                   i.      Unless this Court orders otherwise, if payment to any Ordinary Course
                   Professional would exceed $150,000 for the entire period in which this Chapter 11
                   Case is pending, such Ordinary Course Professional will be required to file a
                   separate application to be retained as a professional, pursuant to sections 327 or 328
                   of the Bankruptcy Code.

                   j.     Each Ordinary Course Professional’s total compensation and
                   reimbursement will not exceed $15,000 for each month starting from the first full
                   month after the Petition Date (the “Monthly Cap”); provided, however, that the
                   Monthly Cap will be accrued on a “rolling basis” and any Ordinary Course
                   Professional whose compensation and reimbursements are less than the Monthly
                   Cap for any given month is eligible to apply the difference between the Monthly
                   Cap and the amount compensated or reimbursed in such month to any subsequent
                   month.

                   k.     The Debtor may amend the compensation limitations set forth in the
                   proposed order, upon a duly filed and served motion and further order of this Court.

                   l.      At three-month intervals during the pendency of this Chapter 11 Case (each,
                   a “Quarter”), beginning with the Quarter ending May 31, 2020, the Debtor will file
                   with the Court and serve on the Reviewing Parties, no later than thirty (30) days
                   after the last day of such Quarter, a statement that will include the following
                   information for each Ordinary Course Professional: (i) the name of the Ordinary
                   Course Professional; (ii) the aggregate amounts paid as compensation for services
                   rendered and reimbursement of expenses incurred by that Ordinary Course
                   Professional during the reported Quarter; (iii) the aggregate amount of postpetition
                   payments made to that Ordinary Course Professional to date; and (iv) a general
                   description of the services rendered by that Ordinary Course Professional.

         15.       The Debtor reserves its right to (a) dispute any invoice submitted by an Ordinary

Course Professional and (b) retain additional Ordinary Course Professionals from time to time as

the need arises.




2
 In order to make payments to third parties, the Debtor funds, or causes to be funded, payments to Harrisburg Catholic
Administrative Services, Inc. (“HCAS”). As part of its administrative responsibilities pursuant to certain services
agreements, HCAS, in turn, makes payments to such third parties on the Debtor’s behalf using such funds.
4833-4288-8371.2
                                                          5

Case 1:20-bk-00599-HWV               Doc 57 Filed 02/24/20 Entered 02/24/20 17:04:02                            Desc
                                     Main Document    Page 5 of 21
          THE ORDINARY COURSE PROFESSIONAL PROCEDURES SHOULD BE APPROVED

         16.       Section 327(a) of the Bankruptcy Code provides:

                   Except as otherwise provided in this section, the trustee, with the
                   court’s approval, may employ one or more attorneys, accountants,
                   appraisers, auctioneers, or other professional persons, that do not
                   hold or represent an interest adverse to the estate, and that are
                   disinterested persons, to represent or assist the trustee in carrying
                   out the trustee’s duties under this title.

11 U.S.C. § 327(a)

         17.       Section 327(e) of the Bankruptcy Code provides that, “with the court’s approval,”

a debtor may employ:

                   for a specified special purpose, other than to represent the [debtor]
                   in conducting the case, an attorney that has represented the debtor,
                   if in the best interest of the estate, and if such attorney does not
                   represent or hold any interest adverse to the debtor or to the estate
                   with respect to the matter on which such attorney is to be employed.

11 U.S.C. § 327(e).

         18.       Section 328(a) of the Bankruptcy Code provides, in pertinent part, that a debtor

“with the court’s approval, may employ or authorize the employment of a professional person

under section 327 or 1103 of this title, as the case may be, on any reasonable terms and conditions

of employment[.]” 11 U.S.C. § 328(a).

         19.       And, under section 330(a)(1) of the Bankruptcy Code:

                   After notice to the parties in interest and the United States Trustee
                   and a hearing, and subject to sections 326, 328, and 329, the court
                   may award to a . . . professional person employed under section 327
                   or 1103—

                   (A) reasonable compensation for actual, necessary services
                   rendered by the . . . professional person, or attorney and by any
                   paraprofessional person employed by any such person; and

                   (B) reimbursement for actual, necessary expenses.

11 U.S.C. § 330(a)(1).
4833-4288-8371.2
                                                    6

Case 1:20-bk-00599-HWV             Doc 57 Filed 02/24/20 Entered 02/24/20 17:04:02             Desc
                                   Main Document    Page 6 of 21
         20.       Finally, under section 105(a) of the Bankruptcy Code, this Court may issue any

order necessary or appropriate, to carry out the provisions of the Bankruptcy Code. 11 U.S.C.

§ 105(a).

         21.       In this Chapter 11 Case, given consideration to the additional costs associated with

the potential preparation of employment applications for the Ordinary Course Professionals that

will receive relatively modest fees, it is impractical and costly for the Debtor to submit individual

applications and proposed retention orders for each Ordinary Course Professional as would

otherwise be required by Rules 2014 and 2016 of the Bankruptcy Rules.

         22.       As a result, the Debtor requests that this Court implement the Procedures, in lieu of

individual employment applications, retention orders, and fee applications for the Ordinary Course

Professionals.

         23.       Other than the Ordinary Course Professionals, all professionals employed by the

Debtor to assist in the administration of this Chapter 11 Case will be retained by the Debtor

pursuant to separate retention applications. Those professionals will be compensated in accordance

with the applicable provisions of the Bankruptcy Code, Bankruptcy Rules, Local Rules, and

applicable orders of this Court.

         24.       To the extent any of the Ordinary Course Professionals hold retainers, the Debtor

further requests that any such Ordinary Course Professionals be authorized to apply any prepetition

retainers held to prepetition amounts owed on account of services rendered to the Debtor prior to

the Petition Date.

         25.       This Court and others within the Third Circuit have routinely granted the same or

similar relief to chapter 11 debtors in other large chapter 11 cases. See, e.g., In re New World Pasta

Co., No. 04-02817 (Bankr. M.D. Pa. May 10, 2014). See also In re Reading Eagle Co., No. 19-


4833-4288-8371.2
                                                     7

Case 1:20-bk-00599-HWV             Doc 57 Filed 02/24/20 Entered 02/24/20 17:04:02                 Desc
                                   Main Document    Page 7 of 21
11728 (Bankr. E.D. Pa. May 22, 2019); In re R.E. Gas Dev., LLC, No. 18-22032 (Bankr. W.D. Pa.

June 26, 2018); In re Wordsworth Academy, No. 17-14463 (Bankr. E.D. Pa. Aug. 16, 2017); In re

Phila. Newspapers, LLC, No. 09-11204 (Bankr. E.D. Pa. Feb. 22, 2009).

                               WAIVER OF BANKRUPTCY RULE 6004(H)

         26.       Bankruptcy Rule 6004(h) provides that “[a]n order authorizing the use, sale, or

lease of property other than cash collateral is stayed until the expiration of 14 days after entry of

the order, unless the court orders otherwise.” Fed. R. Bankr. P. 6004(h). In addition, Bankruptcy

Rule 6006(d) provides that “[a]n order authorizing the trustee to assign an executory contract or

unexpired lease under § 365(f) is stayed until the expiration of 14 (fourteen) days after the entry

of the order, unless the court orders otherwise.” Fed. R. Bankr. P. 6004(d). Here, the Ordinary

Course Professionals need certainty regarding their payment during the Chapter 11 Case.

Accordingly, the Debtor requests that the Court waive the fourteen-day stay period under

Bankruptcy Rules 6004(h) and 6006(d).

                                       RESERVATION OF RIGHTS

         27.       Nothing contained in this motion is intended or should be construed as an admission

as to the validity of any claim against the Debtor, a waiver of the Debtor’s rights to dispute any

claim, or an approval or assumption of any agreement, contract, or lease under section 365 of the

Bankruptcy Code.

         28.       Similarly, if this Court grants the relief sought in this motion, any payment made

pursuant to the Court’s order is not intended and should not be construed as an admission as to the

validity of any claim or a waiver of the Debtor’s rights to dispute such claim subsequently.

                                                NOTICE

         29.       The Debtor has provided notice of this motion by electronic mail, facsimile, or

overnight mail to: (a) the Office of the United States Trustee for the Middle District of
4833-4288-8371.2
                                                    8

Case 1:20-bk-00599-HWV            Doc 57 Filed 02/24/20 Entered 02/24/20 17:04:02                Desc
                                  Main Document    Page 8 of 21
Pennsylvania; (b) the Debtor’s twenty (20) largest unsecured creditors; (c) the Debtor’s secured

creditors; (d) the Ordinary Course Professionals, and (e) all parties entitled to notice pursuant to

Rule 2002 of the Bankruptcy Rules.

         30.       Given the nature of the relief requested in this motion, the Debtor submits that no

other or further notice is necessary or required.

                                          NO PRIOR REQUEST

         31.       The Debtor has not made a prior request to this Court or any other court for the

relief sought in this motion.

                              [Remainder of Page Intentionally Left Blank]




4833-4288-8371.2
                                                    9

Case 1:20-bk-00599-HWV            Doc 57 Filed 02/24/20 Entered 02/24/20 17:04:02                Desc
                                  Main Document    Page 9 of 21
         WHEREFORE, the Debtor respectfully requests that this Court enter an order,

substantially in the form attached to this motion as Exhibit A, authorizing the Debtor to employ

Ordinary Course Professionals, effective as of the Petition Date, without the submission of separate

employment applications or the issuance of separate retention orders for each professional, and

granting such other and further relief as this Court deems just and proper.

Dated: February 24, 2020                      Respectfully submitted,
       Nashville, Tennessee
                                              WALLER LANSDEN DORTCH & DAVIS, LLP


                                              /s/ Blake D. Roth
                                              Blake D. Roth (State Bar No. 306951)
                                              Tyler N. Layne (admitted pro hac vice)
                                              511 Union Street, Suite 2700
                                              Nashville, TN 37219
                                              Telephone:     (615) 244-6380
                                              Facsimile:     (615) 244-6804
                                              Email:         blake.roth@wallerlaw.com
                                                             tyler.layne@wallerlaw.com

                                              -and-

                                              KLEINBARD, LLC

                                              Matthew H. Haverstick (State Bar No. 85072)
                                              Joshua J. Voss (State Bar No. 306853)
                                              Three Logan Square
                                              1717 Arch Street, 5th Floor
                                              Philadelphia, Pennsylvania 19103
                                              Telephone:     (215) 568-2000
                                              Facsimile:     (215) 568-0140
                                              Email:         mhaverstick@kleinbard.com
                                                             jvoss@kleinbard.com

                                              Proposed Attorneys for the Debtor and Debtor In
                                              Possession




4833-4288-8371.2
                                                10

Case 1:20-bk-00599-HWV        Doc 57 Filed 02/24/20 Entered 02/24/20 17:04:02                  Desc
                              Main Document   Page 10 of 21
                                   EXHIBIT A
                                PROPOSED ORDER




4833-4288-8371.2

Case 1:20-bk-00599-HWV   Doc 57 Filed 02/24/20 Entered 02/24/20 17:04:02   Desc
                         Main Document   Page 11 of 21
                             UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                  HARRISBURG DIVISION

    In re:                                                 Chapter 11

    ROMAN CATHOLIC DIOCESE OF                              Case No. 1:20-bk-00599 (HWV)
    HARRISBURG,

                            Debtor.1


     ORDER AUTHORIZING THE DEBTOR TO EMPLOY PROFESSIONALS USED IN THE
       ORDINARY COURSE OF BUSINESS EFFECTIVE AS OF THE PETITION DATE

             Upon consideration of the Debtor’s Motion for Entry of an Order Authorizing the Debtor

to Employ Professionals in the Ordinary Course of Business (the “Motion”)2; and upon finding

that this Court has jurisdiction over the Motion and relief sought in the Motion; and upon finding

that venue for the Motion is proper in this Court; and upon finding that due and sufficient notice

of the Motion has been given and no other or further notice is necessary or required; and this Court

having reviewed the Motion and having heard the statements in support of the relief requested

therein at a hearing before this Court, if any (the “Hearing”); and this Court having determined

that the legal and factual bases set forth in the Motion and at the Hearing establish just cause for

the relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor,

             IT IS HEREBY ORDERED THAT:




1
  The last four digits of the Debtor’s federal tax identification number are: 4791. The Debtor’s principal place of
business is located at 4800 Union Deposit Road, Harrisburg, Pennsylvania 17111.
2
  Capitalized terms used in this order and not otherwise defined shall have the meanings ascribed to them in the
Motion.


4833-4288-8371.2

Case 1:20-bk-00599-HWV             Doc 57 Filed 02/24/20 Entered 02/24/20 17:04:02                           Desc
                                   Main Document   Page 12 of 21
         1.        The Debtor is authorized to employ the Ordinary Course Professionals set forth on

Exhibit B to the Motion in accordance with the following procedures (the “Procedures”),

effective as of the Petition Date:

              a. each Ordinary Course Professional will provide the Debtor’s attorneys, within
                 twenty (20) days after the later of the date (i) of entry of this order or (ii) on which
                 the Ordinary Course Professional commences services for the Debtor, a declaration
                 substantially in the form attached to the Motion as Exhibit C (the “Ordinary
                 Course Declaration”), certifying that such Ordinary Course Professional does not
                 represent or hold any interest adverse to the Debtor or its estate with respect to the
                 matter(s) on which the Ordinary Course Professional is to be employed;

              b. the Debtor’s counsel will file the Ordinary Course Declaration with this Court and
                 serve a copy on: (i) the Office of the United States Trustee for the Middle District
                 of Pennsylvania (the “U.S. Trustee”); and (ii) attorneys for any statutory committee
                 appointed in this Chapter 11 Case (the “Reviewing Parties”);

              c. the Reviewing Parties and parties in interest will have ten (10) days after service
                 of the Ordinary Course Declaration (the “Objection Deadline”) to serve upon the
                 Debtor, the other Reviewing Parties, and the relevant Ordinary Course Professional
                 a written objection to the retention, employment, or compensation of the Ordinary
                 Course Professional, based upon the contents of the Ordinary Course Declaration;

              d. if no objection is served by the Objection Deadline, the retention, employment, and
                 compensation of the Ordinary Course Professional will be deemed approved
                 without the need for a hearing and without further order of this Court; provided,
                 however, if an objection is served by the Objection Deadline and such objection
                 cannot be resolved within twenty (20) days, the Debtor will schedule the matter
                 for a hearing before this Court;

              e. the Debtor will be authorized to retain additional Ordinary Course Professionals
                 throughout this Chapter 11 Case; provided, however, that each additional Ordinary
                 Course Professional shall file an Ordinary Course Declaration with this Court and,
                 subject to the objection procedure described above, the approved retention of the
                 Ordinary Course Professional will be effective as of the expiration of the Objection
                 Deadline applicable for such Ordinary Course Professional;

              f. the Debtor shall be authorized to pay, without formal application to the Court by
                 any Ordinary Course Professional, 100 percent of fees and disbursements to each
                 of the Ordinary Course Professional’s retained pursuant to these procedures
                 (including the filing of a Declaration of Disinterestedness) upon the Ordinary
                 Course Professional’s submission to the Debtor of an appropriate invoice setting
                 forth in reasonable detail the nature of the services rendered and expenses incurred
                 after the Petition Date; provided, however, that while this Chapter 11 case is

4833-4288-8371.2
                                                    2

Case 1:20-bk-00599-HWV           Doc 57 Filed 02/24/20 Entered 02/24/20 17:04:02                   Desc
                                 Main Document   Page 13 of 21
                   pending, the fees of each Ordinary Course Professional are subject to the caps
                   described below;

              g. the aggregate amount paid to each Ordinary Course Professional shall not exceed
                 $150,000 (the “Case Cap”) for the entire period in which this Chapter 11 Case is
                 pending, subject to further order of this Court;

              h. each Ordinary Course Professional’s total compensation and reimbursement will
                 not exceed $15,000 for each month starting from the first full month after the
                 Petition Date (the “Monthly Cap”);

              i. to the extent an Ordinary Course Professional seeks compensation in excess of the
                 Monthly Cap, the Ordinary Course Professional will file with the Court a notice of
                 fees in excess of the Monthly Cap (the “Notice of Excess Fees”) and an invoice
                 setting forth in reasonable detail, the nature of the services rendered, all time entries
                 for the month, and all disbursements actually incurred for the month in which the
                 Excess Fees were incurred. (For avoidance of doubt, this invoice will list all time
                 entries and all fees incurred by the Ordinary Course Professional for the relevant
                 month.) Interested parties shall then have 14 days to file an objection to the Notice
                 of Excess Fees with the Court. If after 14 days no objection is filed, the Excess
                 Fees shall be deemed approved, and the Ordinary Course Professional may be paid
                 100 percent of its fees and 100 percent of its expenses without the need to file a fee
                 application. To the extent an Ordinary Course Professional seeks compensation in
                 excess of the Case Cap, the Debtor shall file an application to employ such Ordinary
                 Course Professional pursuant to sections 327 or 328 of the Bankruptcy Code, as
                 applicable, and such Ordinary Course Professional’s subsequent compensation
                 shall be governed by the Court’s order, if any, approving such Ordinary Course
                 Professional’s employment;

              j. the Debtor may amend the compensation limitations set forth in this order, upon a
                 duly filed and served motion and further order of this Court; and

              k. at three-month intervals during the pendency of this Chapter 11 Case (each, a
                 “Quarter”), beginning with the Quarter ending May 31, 2020, the Debtor will file
                 with this Court and serve on the Reviewing Parties, no later than thirty (30) days
                 after the last day of such Quarter, a statement that will include the following
                 information for each Ordinary Course Professional: (i) the name of the Ordinary
                 Course Professional; (ii) the aggregate amounts paid as compensation for services
                 rendered and reimbursement of expenses incurred by that Ordinary Course
                 Professional during the reported Quarter; (iii) the aggregate amount of postpetition
                 payments made to that Ordinary Course Professional to date; and (iv) a general
                 description of the services rendered by that Ordinary Course Professional.




4833-4288-8371.2
                                                     3

Case 1:20-bk-00599-HWV            Doc 57 Filed 02/24/20 Entered 02/24/20 17:04:02                   Desc
                                  Main Document   Page 14 of 21
         2.        Entry of this order and approval of the Procedures does not affect the Debtor’s

rights to (a) dispute any invoice submitted by an Ordinary Course Professional or (b) retain

additional Ordinary Course Professionals from time to time as the need arises.

         3.        All caps set forth in the Procedures are without prejudice to the Debtor’s ability to

request that this Court increase the terms of such caps at a later time.

         4.        The form of the Ordinary Course Declaration is approved in its entirety.

         5.        The Ordinary Course Professionals are authorized to apply any prepetition retainers

held to prepetition amounts owed on account of services rendered to the Debtor prior to the Petition

Date, as set forth in the Motion.

         6.        To the extent that any agreement between the Debtor and an Ordinary Course

Professional provides for the indemnification by the Debtor of such Ordinary Course Professional

in connection with the services that are the subject of the Motion (each such agreement, an “OCP

Agreement”), such indemnification provisions are approved, subject to the following

modifications, applicable during the pendency of this case:

              a. The Ordinary Course Professional shall not be entitled to indemnification,
                 contribution, or reimbursement for services provided under the OCP Agreement
                 other than those described in such OCP Agreement, unless such services and
                 indemnification therefor are approved by the Court;

              b. Notwithstanding anything to the contrary in the OCP Agreement, the Debtor shall
                 have no obligation to indemnify the Ordinary Course Professional, or provide
                 contribution or reimbursement to the Ordinary Course Professional, for any claim
                 or expense related to such OCP Agreement that is either: (i) judicially determined
                 (the determination having become final) to have arisen from the Ordinary Course
                 Professional’s gross negligence or willful misconduct, fraud, bad faith, or breach
                 of fiduciary duty (if any); (ii) for a contractual dispute in which the Debtor alleges
                 the breach of the Ordinary Course Professional’s contractual obligations under the
                 OCP Agreement; or (iii) settled prior to a judicial determination as to the exclusions
                 set forth in clauses (i) and (ii) above, but determined by the Court, after notice and
                 a hearing, to be a claim or expense for which the Ordinary Course Professional
                 should not receive indemnity, contribution, or reimbursement under the terms of
                 the OCP Agreement as modified by this Order;

4833-4288-8371.2
                                                     4

Case 1:20-bk-00599-HWV            Doc 57 Filed 02/24/20 Entered 02/24/20 17:04:02                  Desc
                                  Main Document   Page 15 of 21
               c. If, before the earlier of (i) the entry of an order confirming a chapter 11 plan in this
                  case (that order having become a final order no longer subject to appeal), and (ii) the
                  entry of an order closing the chapter 11 case, the Ordinary Course Professional
                  believes that it is entitled to the payment of any amounts by the Debtor on account
                  of the Debtor’s indemnification, contribution and/or reimbursement obligations
                  under the OCP Agreement (as modified by this Order), including without limitation
                  the advancement of defense costs, the Ordinary Course Professional must file an
                  application therefor in the Court, and the Debtor may not pay any such amounts to
                  the Ordinary Course Professional before the entry of an order by the Court
                  approving the payment. This subparagraph (c) is intended only to specify the
                  period of time under which the Court shall have jurisdiction over any request for
                  fees and expenses by the Ordinary Course Professional for indemnification,
                  contribution, or reimbursement, and not a provision limiting the duration of the
                  Debtor’s obligation to indemnify the Ordinary Course Professional. All parties in
                  interest in this chapter 11 case shall retain the right to object to any demand by the
                  Ordinary Course Professional for indemnification, contribution or reimbursement;
                  and

               d. In the event that the Ordinary Course Professional seeks reimbursement from the
                  Debtor for attorneys’ fees and expenses in connection with the payment of an
                  indemnity claim pursuant to the OCP Agreement, the invoices and supporting time
                  records for the attorneys’ fees and expenses shall be included in the Ordinary
                  Course Professional’s own applications, both interim and final, but determined by
                  the Court after notice and a hearing.

         7.        This Order shall not apply to any professional retained by the Debtor pursuant to a

separate order of the Court.

         8.        Notwithstanding anything herein to the contrary, nothing in this Order shall prevent

the U.S. Trustee from seeking a determination from the Court (a) requiring an Ordinary Course

Professional to file a separate retention application under section 327(a) or 327(e) of the

Bankruptcy Code or (b) altering the amount of the Monthly Cap or Case Cap.

         9.        Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 7062,

9014, or otherwise, this Order shall be immediately effective and enforceable upon its entry.

         10.       The Debtor is authorized to take all steps necessary or appropriate to carry out the

terms of this order.



4833-4288-8371.2
                                                     5

Case 1:20-bk-00599-HWV            Doc 57 Filed 02/24/20 Entered 02/24/20 17:04:02                   Desc
                                  Main Document   Page 16 of 21
         11.       This Court retains jurisdiction to hear and determine all matters arising from or

related to this order or its implementation, interpretation, or enforcement.




4833-4288-8371.2
                                                   6

Case 1:20-bk-00599-HWV           Doc 57 Filed 02/24/20 Entered 02/24/20 17:04:02               Desc
                                 Main Document   Page 17 of 21
                                    EXHIBIT B
                          ORDINARY COURSE PROFESSIONALS

 Ordinary Course Professional                Address                 Type of Service
 Kerwin & Kerwin, LLP            2601 North Front Street, Ste. 101   General Counsel
                                 Harrisburg, PA 17110
 McKonly & Asbury                415 Fallowfield Road, Camp Hill,     Internal Audit
                                 PA 17011
 Riverview Communications, LLC   121 State Street, Harrisburg, PA    Public Relations
                                 17101
 Conrad Segal                    501 Corporate Cir., Harrisburg,         Actuary
                                 PA 17110




4833-4288-8371.2

Case 1:20-bk-00599-HWV    Doc 57 Filed 02/24/20 Entered 02/24/20 17:04:02          Desc
                          Main Document   Page 18 of 21
                                  EXHIBIT C
                         ORDINARY COURSE DECLARATION




4833-4288-8371.2

Case 1:20-bk-00599-HWV   Doc 57 Filed 02/24/20 Entered 02/24/20 17:04:02   Desc
                         Main Document   Page 19 of 21
                              UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                   HARRISBURG DIVISION


    In re:                                                 Chapter 11

    ROMAN CATHOLIC DIOCESE OF                              Case No. 1:20-bk-00599 (HWV)
    HARRISBURG,

                            Debtor.1


    DECLARATION AND DISCLOSURE STATEMENT OF [______], ON BEHALF OF [______]

             Pursuant to 28 U.S.C. § 1746, I, [______], declare:

             1.     I am a [insert title] of [firm] located at [street, city, state, zip code] (the “Firm”).

             2.     The above-captioned debtor and debtor in possession (the “Debtor”) has requested

that the Firm provide [description of type of services] services to the Debtor, and the Firm has

consented to provide such services (the “Services”).

             3.     The Firm may have performed services in the past and may perform services in the

future, in matters unrelated to this Chapter 11 Case, for persons that are parties in interest in the

Chapter 11 Case.

             4.     As part of its customary practice, the Firm is retained in cases, proceedings, and

transactions involving many different parties, some of whom may represent or be claimants or

employees of the Debtor or other parties in interest in this Chapter 11 Case.

             5.     Neither I, nor any principal of, or professional employed by the Firm has agreed to

share or will share any portion of the compensation to be received from the Debtor with any other

person, other than the principals and regular employees of the Firm.



1
 The last four digits of the Debtor’s federal tax identification number are: 4791. The Debtor’s principal place of
business is located at 4800 Union Deposit Road, Harrisburg, Pennsylvania 17111.


4833-4288-8371.2

Case 1:20-bk-00599-HWV              Doc 57 Filed 02/24/20 Entered 02/24/20 17:04:02                         Desc
                                    Main Document   Page 20 of 21
         6.        Neither I nor any principal of, or professional employed by the Firm, insofar as I

have been able to ascertain, holds or represents any interest adverse to the Debtor or its estate, with

respect to the matters on which the Firm is to be retained.

         7.        The Debtor owes the Firm $[______] for prepetition services.

         8.        The Firm is conducting further inquiries regarding its retention by any creditors of

the Debtor, and upon conclusion of that inquiry, or at any time during the period of its employment,

if the Firm should discover any facts bearing on the matters described in this declaration, the Firm

will supplement the information contained in this Declaration.

I declare under penalty of perjury that the foregoing is true and correct.

Dated: [______] [___], 20[__]



                                                         By:




4833-4288-8371.2
                                                    2

Case 1:20-bk-00599-HWV            Doc 57 Filed 02/24/20 Entered 02/24/20 17:04:02                 Desc
                                  Main Document   Page 21 of 21
